Exhibit 10.2
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (the “Agreement”) made as of May 31, 2011,
effective as of December 14, 2010 (the “Effective Date”), between TIME WARNER
CABLE INC. (the “Company”), a Delaware corporation, and ROBERT D. MARCUS (“you”
or “your”). This Agreement supersedes your employment agreement with the Company
that was effective January I, 2010 (the “Original Effective Date”).
          You and the Company desire to set forth the terms and conditions of
your employment by the Company and agree as follows:
          1. Term of Agreement. The term of this Agreement shall be for the
period beginning on the Effective Date and ending on December 31, 2013 (the
“Term”), subject, however, to earlier termination as set forth in this
Agreement.
          2. Employment. During the Term, (a) you shall serve as President and
Chief Operating Officer of the Company, and you shall have the authority,
functions, duties, powers and responsibilities normally associated with such
position (including, without limitation, the authority, functions, duties,
powers and responsibilities you hold as of the date hereof), and such other
title, authority, functions, duties, powers and responsibilities as may be
assigned to you from time to time by the Company consistent with your senior
position with the Company; (b) your services shall be rendered on a
substantially full-time, exclusive basis and you will apply on a full-time basis
all of your skill and experience to the performance of your duties; (c) you
shall report solely to Glenn A. Britt (in his capacity as the Chief Executive
Officer of the Company) or the Company’s Board of Directors; (d) you shall have
no other employment and, without the prior written consent of the Chief
Executive Officer of the Company, no outside business activities which require
the devotion of substantial amounts of your time; (e) you shall adhere to the
Company’s policies in effect during your employment, including its Standards of
Business Conduct, Insider Trading Policy, and the stock ownership or retention
guidelines adopted by the Company, if any; and (f) the place for the performance
of your services shall be at the Company’s principal corporate offices in the
New York metropolitan area, subject to such reasonable travel as may be required
in the performance of your duties. For purposes of this Section 2, “Company”
shall mean either Time Warner Cable Inc. or, if Time Warner Cable Inc. becomes a
controlled subsidiary of another entity, then the ultimate parent company of
Time

 



--------------------------------------------------------------------------------



 



Warner Cable Inc. The foregoing shall be subject to the Company’s written
policies, as in effect from time to time, regarding vacations, holidays, illness
and the like.
          3. Compensation.
               3.1. Base Salary. The Company shall pay you a base salary at the
rate of not less than $1,000,000 per annum during the Term (“Base Salary”). The
Company may increase, but not decrease, your Base Salary during the Term. Base
Salary shall be paid in accordance with the Company’s customary payroll
practices.
               3.2. Bonus. In addition to Base Salary, the Company typically
pays its executives an annual cash bonus (“Bonus”). Although your Bonus is fully
discretionary, during the Term your target annual Bonus (“Target Bonus”) will be
$2,500,000 or such other higher amount as approved each year by the Compensation
Committee of the Company’s Board of Directors (“Compensation Committee”),
pro-rated with respect to partial years. Each year, the Company’s performance
and your personal performance will be considered in the context of your
executive duties and any individual goals set for you, and your actual Bonus
will be determined. Although as a general matter the Company expects to pay
bonuses at the target level in cases of satisfactory performance, it does not
commit to do so, and your Bonus may be higher or lower than your Target Bonus.
Your Bonus amount, if any, will be paid to you between January 1 and March 15 of
the calendar year immediately following the performance year in respect of which
such Bonus is earned at the same time as bonuses are paid to other senior
executives.
               3.3. Long-term Incentive Compensation. For each year of the Term,
the Company shall provide you with long-term incentive compensation with a
target value of at least approximately $4,500,000 through a mix of stock
options, restricted stock, restricted stock units (RSUs), other forms of equity
compensation, cash-based long-term plans or other components as may be
determined by the Compensation Committee from time to time in its sole
discretion (“Long-term Incentive Awards”), subject to the terms of any Company
plans governing the granting of Long-term Incentive Awards, and the terms of any
related award agreements in accordance with the Company’s customary practices.
               3.4. Additional Compensation Plans. In addition to the above
compensation, and at the Company’s discretion, you will be eligible to
participate in other compensation plans and programs available to executives at
your level (“Additional Compensation Plans”). The Company shall maintain full
discretion to amend, modify or

2



--------------------------------------------------------------------------------



 



terminate such Additional Compensation Plans, and full discretion over the
decision to award you compensation under such Additional Compensation Plans and
the amount of such an award, if any.
               3.5. Indemnification. You shall be entitled throughout the Term
(and after the end of the Term, to the extent relating to service during your
employment) to the benefit of the indemnification provisions contained on the
date hereof in the Restated Certificate of Incorporation and By-laws of Time
Warner Cable Inc. (not including any amendments or additions after the date
hereof that limit or narrow, but including any that add to or broaden, the
protection afforded to you by those provisions).
          4. Termination.
               4.1. Termination for Cause; Voluntary Resignation. The Company
may terminate your employment for “cause” and you may voluntarily resign your
employment prior to the expiration of the Term. Upon the termination of your
employment for cause or your voluntary resignation, all of the obligations under
this Agreement shall terminate, other than the Company’s obligations set forth
below in Section 4.1.2 and the provisions identified in Section 10.13
(Survival).
                    4.1.1. Definition of Cause. Termination by the Company for
“cause” shall mean termination because of your (a) conviction (treating a nolo
contendere plea as a conviction) of a felony (whether or not any right to appeal
has been or may be exercised) other than as a result of a moving violation or a
Limited Vicarious Liability (as defined below); (b) willful failure or refusal
without proper cause to perform your material duties with the Company, including
your material obligations under this Agreement (other than any such failure
resulting from your incapacity due to physical or mental impairment);
(c) willful misappropriation, embezzlement, fraud or any reckless or willful
destruction of Company property having a significant adverse financial effect on
the Company or a significant adverse effect on the Company’s reputation;
(d) willful and material breach of any statutory or common law duty of loyalty
to the Company having a significant adverse financial effect on the Company or a
significant adverse effect on the Company’s reputation; (e) material and willful
breach of any of the restrictive covenants provided for in Section 8
(Restrictive Covenants) below; or (f) a willful violation of any material
Company policy, including the Company’s Standards of Business Conduct having a
significant adverse financial effect on the Company or a significant adverse
effect on the Company’s reputation. Such termination shall be effected by
written notice thereof

3



--------------------------------------------------------------------------------



 



delivered by the Company to you and shall be effective as of the date of such
notice; provided, however, that if (i) such termination is because of your
willful failure or refusal without proper cause to perform your material duties
with the Company including any one or more of your material obligations under
this Agreement, and (ii) within 15 days following the date of such notice you
shall cease your refusal and shall use your best efforts to perform such
obligations, the termination shall not be effective. The term “Limited Vicarious
Liability” shall mean any liability which is based on acts of the Company for
which you are responsible solely as a result of your office(s) with the Company;
provided that (x) you are not directly involved in such acts and either had no
prior knowledge of such actions or, upon obtaining such knowledge, promptly
acted reasonably and in good faith to attempt to prevent the acts causing such
liability or (y) after consulting with the Company’s counsel, you reasonably
believed that no law was being violated by such acts.
                    4.1.2. Obligations Upon Termination For Cause or Voluntary
Resignation. In the event of your termination of employment by the Company for
cause or your voluntary resignation, without prejudice to any other rights or
remedies that the Company may have at law or in equity, the Company shall have
no further obligation to you other than (i) to pay Base Salary through the
effective date of termination, (ii) with respect to any rights you have pursuant
to any insurance or other benefit plans or arrangements of the Company,
(iii) with respect to any rights to indemnification that you may have under
Section 3.5 above, and (iv) if your employment is terminated pursuant to
Sections 4.1.1(b) or 4.1.1(f) above, the Company shall pay you any Bonus for any
year prior to the year in which such termination of employment occurs that has
been determined but not yet paid as of the date of such termination of
employment. You hereby disclaim any right to receive a pro rata portion of any
Bonus with respect to the year in which such termination or resignation occurs.
Payments of Base Salary required under this Section shall be made at the same
time as such payments would otherwise have been made to you pursuant to Sections
3.1 (Base Salary) if your employment had not been terminated.
               4.2. Termination by You for Good Reason and Termination by the
Company Without Cause. Unless previously terminated pursuant to any other
provision of this Agreement, you shall have the right, exercisable by written
notice to the Company, to terminate your employment for “Good Reason” effective
15 days after the giving of such notice, if, at the time of the giving of such
notice, the Company is in material breach of its obligations under this
Agreement without your express written consent; provided, however, that, with
the exception of clause (i) below, this Agreement shall not so terminate if such
notice is the first such notice of

4



--------------------------------------------------------------------------------



 



termination delivered by you pursuant to this Section 4.2 and within such 15-day
period the Company shall have cured all such material breaches. Any such notice
of termination for Good Reason must be provided to the Company within 90 days of
any material breach of the Agreement. A material breach by the Company shall
include, but not be limited to, (i) the Company’s violation of Sections 2(a),
2(c) or 2(f) with respect to your title, reporting lines, authority, functions,
duties, powers, responsibilities or place of employment, or (ii) the Company
failing to cause any successor to ail or substantially all of the business and
assets of the Company expressly to assume the obligations of the Company under
this Agreement as provided by Section 10.4 (Assignability). The Company shall
have the right, exercisable by written notice to you, to terminate your
employment under this Agreement without cause, which notice shall specify the
effective date of such termination.
                    4.2.1. Termination Benefits. After the effective date of a
termination of employment without cause or for Good Reason pursuant to this
Section 4.2, you shall receive Base Salary and a pro rata portion of your Bonus
through the effective date of termination, subject to the actual achievement of
the performance criteria established for the Company for the year of
termination, provided that, if applicable, your individual performance score
shall be equal to the Company’s performance score or, if multiple performance
measures are used, the weighted average of the Company’s performance scores, as
determined by the Company. Your pro rata Bonus pursuant to this Section 4.2.1
shall be paid to you at the times set forth in Section 4.5 (Payments).
                    4.2.2. Severance Benefits. After the effective date of a
termination of employment without cause or for Good Reason pursuant to
Section 4.2, you shall continue to receive Base Salary and Bonus compensation
and the post-termination benefits specified in Section 7.2 for a period ending
on the date which is 24 months after the effective date of such termination (the
“Severance Period”). During the Severance Period you shall be entitled to
receive, whether or not you become disabled during the Severance Period,
(a) Base Salary at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, and (b) an annual Bonus in
respect of each calendar year or portion thereof (in which case a pro rata
portion of such Bonus will be payable) during the Severance Period equal to your
Target Bonus in effect immediately prior to the notice of termination. Payments
made pursuant to this Section 4.2.2 shall be paid to you at the times set forth
in Section 4.5 (Payments). Effective as of the date of your termination of
employment pursuant to Section 4.2, any outstanding Long-term Incentive Awards
granted on or after the Original Effective Date and before the expiration of the
Term shall immediately vest in full and any stock option awards

5



--------------------------------------------------------------------------------



 



granted during such period shall become immediately exercisable for the time
periods set forth in the respective stock option award agreements, provided
that, if any such Long-term Incentive Awards or stock options are subject to a
performance requirement that has not been satisfied and certified by the Board
of Directors on the date of your termination of employment, such Long-term
Incentive Awards or stock options shall not be immediately vested and
exercisable, but shall become fully vested and exercisable upon satisfaction of
such performance requirement and certification by the Board of Directors (or, if
applicable, upon deemed satisfaction of such performance requirements pursuant
to the terms of the Long-term Incentive Awards or stock options).
                    4.2.2.1. Other Full-Time Employment or Death During the
Severance Period. Except as provided in the following sentence, if you accept
other full-time employment, excluding employment with an affiliate (“Other
Employment”) during the Severance Period or notify the Company in writing of
your intention to terminate your post-termination benefits under Section 7.2,
effective upon the commencement of such Other Employment or the effective date
of such termination as specified by you in such notice, whichever is applicable,
the continuation of the post-termination health and welfare benefits specified
in Section 7.2 shall terminate, but you shall continue to receive the remaining
payments you would have received pursuant to Section 4.2.2 at the times
specified therein. Notwithstanding the foregoing, if you accept employment with
any not-for-profit organization, as defined by Internal Revenue Code (“Code”)
Section 501(c), then you shall be entitled to continue to receive the
post-termination health and welfare benefits specified in Section 7.2 and the
payments as provided in the first sentence of Section 4.2.2. Furthermore, if you
accept employment with any affiliate of the Company or die during the Severance
Period, then the payments provided for in Section 4.2.2 shall immediately cease
and you (or your estate or designated beneficiary(ies)) shall not be entitled to
any further payments; provided that you shall be entitled to a prorated Target
Bonus for the year in which your employment by the affiliate commences or the
year of your death, as applicable, based on the number of whole or partial
months in such calendar year prior to the date of your employment by the
affiliate or the date of your death, as determined by the Company. For purposes
of this Agreement, the term “affiliate” shall mean any entity which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of enforcing the terms of this Section 4.2.2.1, you
acknowledge and agree that you will provide the Company with written notice of
your intent to accept Other Employment, other part-time employment, other
employment by a not-for-profit entity, or employment by an affiliate, including,
the identity of the entity or person you intend to be employed by, the
anticipated start date of your employment and a contact at such entity who

6



--------------------------------------------------------------------------------



 



can verify your employment terms. Any income from any Other Employment you may
obtain shall not be applied to reduce the Company’s obligations under this
Agreement.
                    4.2.3. Termination of Employment Upon Change In Control.
Notwithstanding the foregoing, if your employment is terminated pursuant to
Section 4.2 hereof (a) within 24 months following a Change In Control (as
defined in the Time Warner Cable 2006 Stock Incentive Plan or any successor
plan) or (b) following the Company’s execution of an applicable merger,
acquisition, sale or other agreement providing for a Change In Control (a “CIC
Agreement”) but before the date that is 24 months after a Change In Control (or,
if earlier, the expiration or termination of the CIC Agreement without a Change
In Control), you shall (i) receive the severance benefits provided in
Section 4.2.2, provided that, for purposes of this sub-clause (i) and sub-clause
(ii) of this Section only, your Severance Period under such circumstances shall
be 36 months rather than 24 months, and (ii) receive the post-termination
benefits provided in Section 7.2; provided that for purposes of Section 7.2(b)
your Severance Period shall be 24 months. Any employment terminations for
“cause” pursuant to Sections 4.1.1(b) or 4.1.1(f) above within 24 months
following a Change In Control shall be deemed terminations without cause for
purposes of severance benefits (as provided in sub-clauses (i) and (ii) above)
and treatment of the Company’s (or any successor’s) outstanding equity awards or
other Long-term Incentive Awards that are outstanding as of the employment
termination date.
               4.3. Expiration of Term. If at the expiration of the Term, your
employment shall not have been previously terminated pursuant to the provisions
of this Agreement, no Disability Period is then in effect and the parties shall
not have agreed in a signed writing to an extension or renewal of this Agreement
or on the terms of a new employment agreement, then this Agreement shall expire
and your employment shall continue on an at-will basis. As an at-will employee,
upon the termination of your employment without cause, (a) you shall be eligible
for participation in any executive-level severance plan or program offered by
the Company that will provide a minimum severance benefit equal to twelve
(12) months Base Salary and Target Bonus, subject to your execution and delivery
of a full release to the Company substantially in the form attached hereto as
Annex A or such other form of release as may be implemented for such
executive-level severance plan or program, (b) you shall receive immediate
vesting in full of any outstanding equity awards or other Long-term Incentive
Awards granted on and after the Original Effective Date and before the
expiration of the Term and any stock option awards granted during such period
shall become immediately exercisable for the time periods set forth in the
respective stock option award agreements, and (c) any equity awards granted
before the Original Effective Date shall continue to vest for a period that is
equal to 24

7



--------------------------------------------------------------------------------



 



months after the date of your termination of employment without cause
(consistent with the pro-rata vesting terms set forth in Section 7.2(e) below);
provided that, any stock option awards that are scheduled to vest on or before
the end of such 24-month period shall vest upon the earlier of (i) the original
vesting date of the stock option award, (ii) your commencement of Other
Employment, and (iii) the end of such 24-month period; provided further that,
vested stock options shall remain exercisable until a date that is three years
after the earlier of (x) your commencement of Other Employment and (y) the end
of such 24-month period, but not beyond the term of such options; provided
further that, if any Long-term Incentive Awards or stock options granted on and
after the Original Effective Date and before the expiration of the Term are
subject to a performance requirement that has not been satisfied and certified
by the Board of Directors on the date of your termination of employment, such
Long-term Incentive Awards or stock options shall not be immediately vested and
exercisable, but shall become fully vested and exercisable upon satisfaction of
such performance requirement and certification by the Board of Directors (or, if
applicable, upon deemed satisfaction of such performance requirements pursuant
to the terms of the Long-term Incentive Awards or stock options).
               4.4. Release. A condition precedent to the Company’s obligation
to make the payments associated with a termination of employment pursuant to
Sections 4.2 (Termination Without Cause or For Good Reason), 4.3 (Expiration of
Term) and 5.1 (Disability) shall be your execution and delivery of a release of
all claims substantially in the form attached hereto as Annex A, as may be
revised from time to time as necessary to reflect changes in federal or state
laws to ensure that such release is valid. Such release must be signed by you
and returned to the Company no later than 45 days after your separation from
service with the Company. If you shall fail to execute and deliver such release,
or if you revoke such release as provided therein, then you shall not be
entitled to any severance benefits provided in Section 4.2.2 or Section 4.3 or
Disability Period (defined below) payments under the Agreement and you shall
reimburse the Company for any such payments made to you in anticipation of your
execution of the release or prior to the revocation of such release.
               4.5. Payments. Payments of Base Salary and Bonus required to be
made to you after a termination of employment pursuant to Sections 4, 5 or 6
shall be made at the same times as such payments otherwise would have been paid
to you pursuant to Sections 3.1 (Base Salary) and 3.2 (Bonus) if your employment
had not been terminated, or such other time as required for compliance with Code
Section 409A as set forth in Section 10.15 below.

8



--------------------------------------------------------------------------------



 



               4.6. Code §§ 280G and 4999. Notwithstanding anything to the
contrary contained in this Agreement, to the extent that any amount, stock
option, restricted stock, RSUs, other equity awards or benefits paid or
distributed to you pursuant to this Agreement or any other agreement or
arrangement between the Company and you (collectively, the “280G Payments”)
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code and (b) but for this Section 4.6, would be subject to the excise tax
imposed by Section 4999 of the Code, then the 280G Payments shall be payable
either (i) in full or (ii) in such lesser amount which would result in no
portion of such 280G Payments being subject to excise tax under Section 4999 of
the Code; whichever of the foregoing amounts, taking into account the applicable
federal, state and local income or excise taxes (including the excise tax
imposed by Section 4999) results in your receipt on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless you and the Company otherwise agree in writing, any determination
required under this Section shall be made in writing by an independent public
accountant selected by the Company (the “Accountants”), whose determination
shall be conclusive and binding upon you and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and you shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section, as well as any reasonable
legal or accountant expenses, or any additional taxes, that you may incur as a
result of any calculation errors made by the Accountant and/or the Company in
connection with the Code Section 4999 excise tax analysis contemplated by this
Section.
                    4.6.1. Additional 280G Payments. If you receive reduced 280G
Payments by reason of this Section 4.6 and it is established pursuant to a final
determination of the court or an Internal Revenue Service proceeding that you
could have received a greater amount without resulting in an excise tax, then
the Company shall promptly thereafter pay you the aggregate additional amount
which could have been paid without resulting in an excise tax as soon as
practicable.
                    4.6.2. Review of Accountant Determinations. The parties
agree to cooperate generally and in good faith with respect to (i) the review
and determinations to be

9



--------------------------------------------------------------------------------



 



undertaken by the Accountants as set forth in this Section 4.6 and (ii) any
audit, claim or other proceeding brought by the Internal Revenue Service or
similar state authority to review or contest or otherwise related to the
determinations of the Accountants as provided for in this Section 4.6, including
any claim or position taken by the Internal Revenue Service that, if successful,
would require the payment by you of any additional excise tax, over and above
the amounts of excise tax established under the procedure set forth in this
Section 4.6.
                    4.6.3. Order of 280G Payment Reduction. The reduction of
280G Payments, if applicable, shall be effected in the following order (unless
you, to the extent permitted by Section 409A of the Code, elect another method
of reduction by written notice to the Company prior to the Section 280G event):
(i) any cash severance payments, (ii) any other cash amounts payable to you,
(iii) any health and welfare or similar benefits valued as parachute payments,
(iv) acceleration of vesting of any stock options for which the exercise price
exceeds the then fair market value of the underlying stock, in order of the
option tranches with the largest Section 280G parachute value, (v) acceleration
of vesting of any equity award that is not a stock option and (vi) acceleration
of vesting of any stock options for which the exercise price is less than the
fair market value of the underlying stock in such manner as would net you the
largest remaining spread value if the options were all exercised as of the
Section 280G event.
          5. Disability.
               5.1. Disability Payments. If during the Term and prior to the
delivery of any notice of termination of employment pursuant to Section 4, you
become physically or mentally disabled, whether totally or partially, so that
you are unable to engage in substantial gainful activity by reason of any
medically determinable physical or mental impairment, which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, the Company shall, nevertheless, continue to pay your
full compensation (including Bonus) through the last day of the sixth
consecutive month of disability or the date on which any shorter periods of
disability shall have equaled a total of six months in any twelve-month period
(such last day or date being referred to herein as the “Disability Date”), in
lieu of or offset by any payments received by you from Worker’s Compensation
insurance, Social Security, and short- or long-term disability insurance
benefits maintained by the Company; provided that, if you die prior to the
Disability Date, you are not entitled to any further payments after such date,
except as provided in Section 6 below. If you have not resumed your usual duties
on or prior to the Disability Date, the Company shall terminate your employment
effective as of the Disability Date and pay you a pro rata Bonus based on actual

10



--------------------------------------------------------------------------------



 



achievement of the performance criteria established for the Company, provided
that your individual performance score shall be equal to the Company’s
performance score, for the year in which the Disability Date occurs. Thereafter
the Company shall pay you disability benefits for a period of time equal to the
Severance Period defined in Section 4.2.2 (the “Disability Period”), in an
annual amount equal to 75% of your Base Salary and Target Bonus in effect as of
the Disability Date. All payments pursuant to this Section 5.1 shall be made at
the times specified in Section 4.5 (Payments).
               5.2. Recovery From Disability. If during the Disability Period
you shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to reinstate you to full-time employment at your compensation rate
in effect as of the Disability Date. If the Company elects to rehire you, then
the Disability Period payments described in Section 5.1 shall cease and this
Agreement shall be reinstated in all respects and the Term shall not be extended
by virtue of the occurrence of the Disability Period. If the Company elects not
to rehire you, during any balance of your Disability Period, you shall be
entitled to receipt of the payments described in Section 5.1 and you may obtain
Other Employment, subject, however, to the following: (i) you shall perform
advisory services to the Company during any balance of the Disability Period and
(ii) you shall not be entitled to the post-termination health and welfare
benefits provided in Section 7.2 if you obtain Other Employment during the
balance of your Disability Period. The advisory services referred to in clause
(i) of the immediately preceding sentence shall consist of rendering advice
concerning strategic matters as requested by the Company, but you shall not be
required to devote more than five days (up to eight hours per day) each month to
such services, which shall be performed at a time and place mutually convenient
to both parties. Any income from any Other Employment you may obtain during the
balance of the Disability Period shall not be applied to reduce the Company’s
obligations under this Agreement.
               5.3. Other Disability Provisions. The Company shall be entitled
to deduct from all payments to be made to you during the Disability Period
pursuant to this Section 5 an amount equal to all disability payments received
by you during the Disability Period from any Worker’s Compensation insurance,
Social Security and short- or long-term disability insurance benefits maintained
by the Company; provided, however, that for so long as, and to the extent that,
proceeds paid to you from such disability insurance policies are not includible
in your income for federal income tax purposes, the Company’s deduction with
respect to such payments shall be equal to the product of (i) such payments and
(ii) a fraction, the numerator of which is one and the denominator of which is
one less the maximum marginal rate of federal

11



--------------------------------------------------------------------------------



 



income taxes applicable to individuals at the time of receipt of such payments.
For purposes of clarity, you acknowledge and agree that Sections 4.2
(Termination Without Cause or For Good Reason) and 4.3 (Expiration of Term)
shall not apply during the Disability Period and you shall not be entitled to
any other notice and severance benefits under this Agreement or otherwise, or to
receive or be paid for any accrued vacation time or unused sabbatical, unless
payment of such accrued, but unused vacation benefits is otherwise required by
state law. Notwithstanding the foregoing, if you die during the Disability
Period, the payments provided for in Section 5.1 shall immediately cease and
your estate (or designated beneficiary(ies)) shall not be entitled to any
further payments; provided that, you shall be entitled to 75% of a prorated
Target Bonus for the year in which your death occurs, based on the number of
whole or partial months in such calendar year prior to the date of your death,
as determined by the Company in its sole discretion.
          6. Death. If you die during the Term, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the actual
achievement of the performance criteria established for the Company, provided
that your individual performance score shall be equal to the Company’s
performance score, but prorated according to the number of whole or partial
months you were employed by the Company in such calendar year.
          7. Other Benefits.
               7.1. Generally Available Benefits. To the extent that (a) you are
eligible under the general provisions thereof (including without limitation, any
plan provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the Term and so long as you are an employee of
the Company, you shall be eligible to participate in any pension, excess plan,
savings or similar plan or program, group life insurance, hospitalization,
medical, vision, dental, accident, disability or similar plan or program,
financial counseling reimbursement, and courtesy services of the Company now
existing or established hereafter for similarly situated executives.
                    7.1.1. Life Insurance. During the Term, the Company shall
(i) provide you with $50,000 of group life insurance and (ii) pay you annually
an amount equal to

12



--------------------------------------------------------------------------------



 



two times the premium you would have to pay to obtain life insurance under the
Group Universal Life (“GUL”) insurance program made available by the Company in
an amount equal to $2,000,000. You shall be under no obligation to use the
payments made by the Company pursuant to the preceding sentence to purchase GUL
insurance or to purchase any other life insurance. If the Company discontinues
its GUL insurance program, the Company shall nevertheless make the payments
required by this Section 7.1.1 as if such program were still in effect. The
payments made to you hereunder shall not be considered as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement, profit-sharing or other benefit plan of the Company or any
subsidiary of the Company. The payments required by this Section 7.1.1 will be
paid to you no later than March 15 following the calendar year to which it
relates.
               7.2. Benefits After a Termination or Disability. During the
Severance Period or the Disability Period, unless you accept Other Employment as
described in Sections 4.2.2 (Severance Benefits) or 5.2 (Recovery From
Disability), you shall continue to be eligible to participate in the Company’s
health and welfare benefit plans, or comparable arrangements that may be
implemented for former employees covered by severance arrangements, to the
extent such benefits are maintained in effect by the Company for its executives;
provided, however, (a) you shall not be entitled to any additional awards or
grants under any stock option, restricted stock, RSU or other stock based
incentive plan or Additional Compensation Plans, (b) any equity awards granted
before January 1, 2010 that would have vested on or before the end of the
Severance Period or Disability Period shall continue to vest during the
Severance Period or Disability Period (consistent with the pro-rata vesting
terms set forth in Section 7.2(e) below); provided that, any stock option awards
that are scheduled to vest on or before the end of the Severance Period or
Disability Period shall vest upon the earlier of (i) the original vesting date
of the stock option award, (ii) your commencement of Other Employment, and
(iii) the end of the Severance Period or Disability Period; provided further
that, vested stock options shall remain exercisable until a date that is three
years after the earlier of (x) your commencement of Other Employment and (y) the
end of the Severance Period or Disability Period, but not beyond the term of
such options, (c) any equity awards or other Long-term Incentive Awards granted
on or after the Original Effective Date and before the expiration of the Term,
shall be subject to the terms and conditions of the respective award agreements
and the vesting provisions set forth in Section 4.2.2 and this Section 7.2, (d)
during the Term, the Company shall not be permitted to determine that your
employment was terminated for “unsatisfactory performance” or “Performance”
within the meaning of any stock option, restricted stock, RSU, or other equity
compensation agreement between you and the Company, and (e) for purposes of
determining

13



--------------------------------------------------------------------------------



 



whether any equity based award granted before January 1, 2010 would have vested
on or before the end of the Severance Period (as contemplated in clause
(b) above), such equity based award(s) shall be deemed to vest pro rata over the
applicable vesting period notwithstanding any inconsistent provisions in the
plan or agreement under which it was granted. Effective with your termination of
employment pursuant to Sections 4, 5 or 6, you will no longer be permitted to
contribute to or receive a Company match in the TWC Savings Plan, or any
successor plan, and you will no longer accrue benefit service under the Time
Warner Cable Pension Plan or the Time Warner Cable Excess Benefit Pension Plan,
or any successor plans, and your rights under those plans will be determined in
accordance with the terms of those plans and applicable law. Unless otherwise
stated in this Agreement, your rights to benefits and payments under any benefit
plans or any insurance or other death benefit plans or arrangements of the
Company or under any stock option, restricted stock, RSU, or other equity
compensation, Additional Compensation Plans, or any management incentive or
other plan of the Company shall be determined in accordance with the terms and
provisions of such plans and any related award agreements. Notwithstanding the
foregoing, your continued participation in the Company’s benefit plans shall be
subject to the limitations of applicable law.
               7.3. Payments in Lieu of Other Benefits. In the event your
employment with the Company is terminated pursuant to any section of this
Agreement, you shall not be entitled to notice and severance under the Company’s
general employee policies or other executive severance plans or programs, or to
be paid for any accrued vacation time or unused sabbatical (unless payment of
such accrued, but unused vacation benefits is otherwise required by state law),
the payments provided for in such sections in this Agreement being in lieu
thereof.
          8. Restrictive Covenants.
               8.1. Confidentiality Covenant. You acknowledge that your
employment by the Company will, throughout the term of your employment, bring
you into close contact with many confidential affairs of the Company, its
affiliates and third parties doing business with the Company, including
information about costs, profits, markets, sales, products, key personnel,
pricing policies, operational methods, technical processes and other business
affairs and methods and other information not readily available to the public,
and plans for future development. You further acknowledge that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. You further acknowledge that the
business of the Company and its affiliates is international in scope, that its
products and services are marketed throughout the world, that the Company and
its affiliates

14



--------------------------------------------------------------------------------



 



compete in nearly all of its business activities with other entities that are or
could be located in nearly any part of the world and that the nature of your
services, position and expertise are such that you are capable of competing with
the Company and its affiliates from nearly any location in the world. In
recognition of the foregoing, you covenant and agree:
                    8.1.1. You shall use all reasonable efforts to keep secret
all confidential matters of the Company, its affiliates and third parties and
shall not disclose such matters to anyone outside of the Company and its
affiliates, or to anyone inside the Company and its affiliates who does not have
a need to know or use such information, and shall not use such information for
personal benefit or the benefit of a third party, either during or after the
Term, except with the Company’s written consent, provided that (i) you shall
have no such obligation to the extent such matters are or become publicly known
other than as a result of your breach of your obligations hereunder, (ii) you
may, after giving prior notice to the Company to the extent practicable under
the circumstances, disclose such matters to the extent required by applicable
laws or governmental regulations or judicial or regulatory process, and (iii) to
the extent necessary to enforce the terms of this Agreement;
                    8.1.2. You shall deliver promptly to the Company on
termination of your employment, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents (and all copies
thereof) relating to the Company’s and its affiliates’ businesses, which you
obtained while employed by, or otherwise serving or acting on behalf of, the
Company and which you may then possess or have under your control; and
               8.2. Non-solicitation. During your employment with the Company
and its affiliates, and if your employment terminates for any reason, whether
during or after the Term, including your voluntary resignation or retirement,
for a period of one year after such termination, without the prior written
consent of the Company, you shall not directly or indirectly, (i) solicit,
induce, encourage or attempt to influence any customer, independent contractor,
joint venturer or supplier of the Company to cease to do business with or to
otherwise terminate his, her or its relationship with the Company, (ii) solicit
or hire or cause any entity of which you are an affiliate to solicit or hire,
any person who was a full-time employee of the Company at the date of your
termination of employment or within six months prior thereto, but such
prohibition shall not apply to your secretary or executive assistant, any other
employee eligible to receive overtime pay or any former employee of the Company
who was terminated involuntarily by the Company, so long as you were not,
directly or indirectly, involved in the circumstances giving rise to such
termination. Nothing in this Section 8.2 shall restrict your

15



--------------------------------------------------------------------------------



 



ability to engage in general advertising not targeted at Company employees or
serve as a reference for an employee with regard to an entity with which you are
not affiliated.
          8.3. Non-disparagement. During your employment with the Company and
its affiliates, and if your employment terminates for any reason, whether during
or after the Term, including your voluntary resignation or retirement, at any
time after your termination of employment, you shall not, directly or
indirectly, disparage, make negative statements about or act in any manner which
is intended to damage the goodwill of, or the business or personal reputations
of the Company or any of its affiliates, or those individuals who serve or
served as an officer or director of the Company or any of its affiliates on or
after the Original Effective Date. Nothing in this Section 8.3 shall prohibit or
bar you from providing truthful testimony in any legal proceeding, making any
truthful disclosure required under law or from enforcing any rights under this
Agreement.
          8.4. Non-compete. During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, for a period
of time equal to the Severance Period defined in Section 4.2.2 (whether or not
you are eligible for or receive any severance benefits under Section 4.2.2) or,
if you are employed at will, 12 months after your termination of employment for
any reason (the “Non-compete Period”), you shall not, directly or indirectly,
without the prior written consent of the Chief Executive Officer of the Company,
render any services to, or act in any capacity for, any Competitive Entity, or
acquire any interest of any type in any Competitive Entity; provided, however,
that the foregoing shall not be deemed to prohibit you from acquiring,
(a) solely as an investment and through market purchases, securities of any
Competitive Entity which are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 and which are publicly traded, so long as you
are not part of any control group of such Competitive Entity and such
securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (b) securities
of any Competitive Entity that are not publicly traded, so long as you are not
part of any control group of such Competitive Entity and such securities,
including converted securities, do not constitute more than three percent (3%)
of the outstanding voting power of that entity. For purposes of the foregoing,
the following shall be deemed to be a Competitive Entity: (i) any United States
based entity a material portion of the business of which is any line of business
that comprises a material portion of the business in which the Company engages
in, conducts or, to your knowledge, has definitive plans to engage in or conduct
and that the Company reasonably expects will comprise a material portion of its
business within the succeeding 12 months, whether that business is conducted
directly by such entity or a subsidiary of such entity (a

16



--------------------------------------------------------------------------------



 



“Covered Business”); provided that, you may be employed by or provide services
to an ultimate parent company that owns a subsidiary which is materially engaged
in a Covered Business, so long as you demonstrate to the Company’s reasonable
satisfaction (e.g. represent and warrant to the Company in writing and describe
the nature of your responsibilities) that you do not and will not, directly or
indirectly, provide any services or advice to, have any responsibility for, or
supervision of, any subsidiary materially engaged in a Covered Business,
(ii) any entity which has a material commercial relationship with the Company
and could reasonably derive a material unfair advantage in dealings with the
Company because of confidential information you possess about the Company’s
products, services, business strategies, financial condition, terms of
agreements or other information, or (iii) any operating business that is engaged
in or conducted by the Company as to which, to your knowledge, the Company
covenants, in writing, not to compete with in connection with the disposition of
such business; provided that, this Section 8.4 (iii) shall only apply during
your active employment with the Company and its affiliates. In evaluating any
requests for written consent of the Chief Executive Officer of the Company to be
relieved, in whole or in part, of your obligations under this Section 8.4, the
Chief Executive Officer shall consider the nature of your position with the
Company, the confidential and proprietary information to which you were privy
during the course of your employment with the Company, the nature of the
employment and position you are seeking with a Competitive Entity, the extent to
which you can perform services for any such Competitive Entity without
disclosing, using or putting at risk any trade secrets or confidential,
proprietary information of the Company, and any other relevant factors, in all
instances looking to make decisions that reasonably and properly protect the
trade secrets and other confidential, proprietary information of the Company.
          8.5. Ownership of Work Product. You acknowledge that during your
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights

17



--------------------------------------------------------------------------------



 



to such Work Product and business opportunities; (iii) sign all papers necessary
to carry out the foregoing; and (iv) give testimony in support of your
inventorship or creation in any appropriate case. You agree that you will not
assert any rights to any Work Product or business opportunity as having been
made or acquired by you prior to the date of this Agreement except for Work
Product or business opportunities, if any, disclosed to and acknowledged by the
Company in writing prior to the date hereof.
          8.6. Reasonable Restrictive Covenants. You acknowledge that the
restrictions contained in this Section 8, in light of the nature of the
Company’s business and your position and responsibilities, are reasonable and
necessary to protect the legitimate interests of the Company. You further
acknowledge that the restrictions contained in this Section 8 shall survive the
termination of your employment as provided in Section 10.13 (Survival),
including your voluntary resignation or retirement, and/or the expiration or
termination of this Agreement.
     9. Notices. All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):
          9.1. If to the Company:
Time Warner Cable Inc.
60 Columbus Circle
New York, NY 10023
Attention: General Counsel
With a copy to:
Time Warner Cable Inc.
7820 Crescent Executive Drive
Charlotte, NC 28217
Attention: Group Vice President, Compensation & Benefits
          9.2. If to you, to your residence address set forth in the payroll
records of the Company.

18



--------------------------------------------------------------------------------



 



     10. General.
          10.1. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of New York,
without regard to its conflict of laws rules, as applicable to agreements made
and to be performed entirely in New York. Any legal action or proceeding with
respect to this Agreement that is not resolved in arbitration pursuant to
Section 10.7 shall be adjudicated in a court located in New York, New York, and
the parties irrevocably consent to the personal jurisdiction and venue of such
court.
          10.2. Captions. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
          10.3. No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.
          10.4. Assignability. This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.
          10.5. Amendments; Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant

19



--------------------------------------------------------------------------------



 



contained in this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
          10.6. Remedies.
               10.6.1. Specific Remedies. In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of this Agreement, if you commit a material breach of any of the provisions of
Section 8 (Restrictive Covenants), the Company shall have the right and remedy
to have such provisions specifically enforced by any court located in New York,
New York having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach will cause irreparable injury to the Company;
provided that for the non-compete covenant set forth in Section 8.4, the right
to specific enforcement shall only apply to the first twelve months of the
Non-compete Period. Upon a judicial determination that any of the restrictive
covenants set forth in Section 8 are overbroad in duration or scope, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the restrictive covenants
contemplated in Section 8 are fulfilled to the greatest extent possible.
               10.6.2. Reduction of Severance Payments. Notwithstanding any
provision of this Agreement to the contrary, if you breach any of the provisions
of Section 8 during the relevant restricted periods provided for therein, as
determined by the Company, all payment and other obligations of the Company
pursuant to Sections 4.2.2 (Severance Benefits), 4.2.3 (Termination Upon CIC),
4.3 (Expiration of Term), 5.1 (Disability Payments) or 7.2 (Benefits After
Termination) shall cease as of the date of the breach and you agree to forfeit
such payments and obligations while in breach of the provisions of Section 8;
provided that, the balance of any remaining payments or other obligations due
you pursuant to Sections 4.2.2, 4.2.3, 4.3, 5.1 or 7.2, if any, shall be
provided to you as scheduled if you cease to engage in the conduct that violates
the provisions of Section 8 (whether at the request of the Company, as the
result of an injunction or otherwise). Nothing in this Section 10.6.2 shall
limit your repayment obligations to the Company, if any, under Section 10.6.3
below.
               10.6.3. Incentive Compensation Forfeiture. In addition to the
injunctive remedies available to the Company pursuant to Section 10.6.1 above,
you agree that in the event of a “Forfeiture Event” (as defined below), your
options, any other equity-based awards, and any long-term incentive compensation
granted on or after the Original Effective Date, shall be subject to the
forfeiture and repayment conditions set forth on Annex B to this

20



--------------------------------------------------------------------------------



 



Agreement. Notwithstanding any of the foregoing, the Board or committee to whom
the Board has delegated such matters shall retain sole discretion regarding
whether to seek the remedies set forth in this Section 10.6.3 and in
Section 10.6.4. A “Forfeiture Event” shall mean (x) the termination of your
employment for a “Covered Cause Event” (as defined below) or (y) the termination
of your employment for any reason other than Cause followed by a determination
by the Company within twelve (12) months of such termination of employment that
you engaged in acts or omissions during your prior employment that would have
resulted in your termination by the Company for a Covered Cause Event, subject
to the ninety-day notice and eighteen-month limitation described below in this
paragraph, provided that clause (y) shall not be applicable to options and any
other equity or cash-based awards granted before the Effective Date, nor shall
clause (y) be applicable to any options, any other equity-based awards, and any
long-term incentive compensation, whenever granted, if the Company’s
determination regarding the Covered Cause Event occurs after a Change In Control
and your termination of employment occurs within the 12 months prior to or
24 months following a Change In Control. For purposes of this Section 10.6.3,
(I) a “Covered Cause Event” shall mean any conduct and/or activity falling
within Sections 4.1.1(a), (c), (d) and (e) (other than a breach of Section 8.2
hereof) of the definition of “cause,” (II) the reference to “felony” in
Section 4.1.1(a) shall be limited solely to any acts or omissions arising in the
performance of your duties and responsibilities for, or matters involving the
assets or property of, the Company or its affiliates and (III) for purposes of
this Section 10.6.3, no act or failure to act will be considered “willful” with
respect to “cause” unless it has been done, or omitted to be done, by you in bad
faith and without reasonable belief that the action was in the best interests of
the Company; provided further that any act, or failure to act, based upon
authority or instruction(s) given to you pursuant to a resolution duly adopted
by the Board, or based upon the advice of counsel for the Company, will be
conclusively presumed to be done or omitted to be done, by you in good faith and
in the best interests of the Company. This Section 10.6.3 and Annex B shall not
apply unless the Company gives you written notice of its exercise of its rights
under this Section 10.6.3 and Annex B within ninety (90) days of the Board
becoming aware of the conduct giving rise to the Covered Cause Event; provided
that other than in the case of an ongoing course of conduct, the Company shall
provide you with written notice within eighteen (18) months of conduct giving
rise to the Covered Cause Event, or in the case of the cessation of an ongoing
course of conduct, within eighteen (18) months of such cessation, and if it
fails to do so such conduct shall no longer provide a basis for any forfeiture
pursuant to this Section 10.6.3. In the event of a change of ownership or
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company (in each case as defined under Section 280G of the
Code), no person or entity acquiring such ownership or control may enforce the
provisions of this Section 10.6.3 against you if at the time

21



--------------------------------------------------------------------------------



 



of such transaction such person or entity was aware of, or reasonably should
have known of, events or circumstances that would have given the Company grounds
to have terminated your employment for a Covered Cause Event.
               10.6.4. Other Forfeitures of Compensation. You hereby acknowledge
and agree that, as a result of your service as the Company’s Chief Financial
Officer, you are subject to Section 304 of the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley Act”) and that pursuant thereto you may under certain
circumstances be obligated to pay back to the Company certain amounts previously
received by you. In addition, in connection with any grant, payment or
settlement made on your behalf (i.e., in connection with any incentive and/or
performance based compensation), based in whole or in part on the financial
performance criteria of the Company, or any division thereof, that are
subsequently determined by the Board or a committee thereof to be materially
incorrect as a result of the Company filing an adverse restatement of earnings,
you hereby agree that you shall pay back to the Company upon request of the
Board, the Board’s audit committee, or a committee of independent Board members,
within sixty (60) days of written demand, amounts previously received by you as
bonuses or other incentive or equity compensation, equal to the amount by which
your compensation would have been reduced net of any additional amounts that
would have been due to you (in respect of the same years or different years) had
the earnings been stated correctly and the performance criteria been applied
correctly; it being understood that you shall retain any such remaining
compensation attributable to the correct application of such performance
criteria. Your repayment obligation under this Section 10.6.4 shall apply only
to bonuses or other incentive or equity compensation proceeds actually received
by you during the three year period following the last day of the fiscal year of
the financial statements restated by the Company; provided that, such repayment
obligation shall not apply if the adverse restatement is filed by the Company
more than three years after the last day of the fiscal year of the restated
financial statements. For the avoidance of doubt, the three-year limitations of
the preceding sentence shall not apply for purposes of determining any
additional amounts that would have been due to you that are netted against your
repayment obligation. Notwithstanding anything herein to the contrary, no amount
shall be repaid by you more than once under Section 10.6.3 and this
Section 10.6.4.
                    10.6.4.1. Tax Liabilities with Respect to Forfeitures of
Reimbursement Obligations. Except to the extent required under the
Sarbanes-Oxley Act, repayments to the Company of amounts previously paid to you
or of gain realized by you in connection with any option or equity award, as may
be provided for in Sections 10.6.3 and 10.6.4 and Annex B, shall be reduced by
the Net Tax Cost of amounts of previously paid

22



--------------------------------------------------------------------------------



 



compensation and/or gain, so that you shall not be required to pay to the
Company amounts in excess of the amounts received by you on an “after tax”
basis. “Net Tax Cost” shall mean the net amount of any federal, foreign, state
or local income and employment taxes paid by you in respect of the compensation
or gain received that is subject to reimbursement, after taking into account any
and all available deductions, credits or other offsets allowable to you
(including, without limitation, any deduction permitted under the claim of right
doctrine), and regardless of whether you would be required to amend any prior
income or other tax returns, subject to your documentation that deductions,
credits or other offsets otherwise available or allowable to you could not be
used as a result of your actual tax position.
                    10.6.4.2. Incentive Compensation Forfeiture Offset.
Notwithstanding any other provision of this Agreement to the contrary, and to
the extent permitted by applicable law, the Company shall have the right to
offset against any amounts owed to you by the Company any repayment obligations
or liabilities that you may have under Sections 10.6.3 and 10.6.4 and Annex B of
this Agreement.
               10.6.5. Other Incentive Compensation Repayments. You agree that,
if you are or become an executive officer subject to the incentive compensation
repayment requirements of The Dodd-Frank Wall Street Reform and Consumer
Protection Act, you will enter into an amendment to this Section or a separate
written agreement with the Company to comply with the Act and any regulations
thereunder if required by the Act or any regulations thereunder.
          10.7. Resolution of Disputes. Except as provided in the preceding
Section 10.6 (Remedies), any dispute or controversy arising with respect to this
Agreement and your employment hereunder (whether based on contract or tort or
upon any federal, state or local statute, including but not limited to claims
asserted under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, any state Fair Employment Practices Act and/or
the Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the rules and procedures of JAMS. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 10.7.
Any such proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of

23



--------------------------------------------------------------------------------



 



arbitrators), pursuant to any streamlined or expedited (rather than a
comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this purpose. If
you shall be the prevailing party in such arbitration, the Company shall
promptly pay, upon your demand, all reasonable legal fees, court costs and other
reasonable costs and expenses incurred by you in any legal action seeking to
enforce the award in any court.
          10.8. Beneficiaries. Whenever this Agreement provides for any payment
to your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.
          10.9. No Conflict. You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.
          10.10. Withholding Taxes. Payments made to you pursuant to this
Agreement shall be subject to withholding and social security taxes and other
ordinary and customary payroll deductions.
          10.11. Offset. Except as provided in Sections 5.1 (Disability
Payments), 10.6.4.2 (Incentive Compensation Forfeiture Offset) and the Company’s
general right to offset any payments received by you under this Agreement by any
disability benefits you may receive during the Term or any Severance Period from
Worker’s Compensation insurance, Social Security disability, and short-and
long-term disability insurance benefits maintained by the Company, neither you
nor the Company shall have any right to offset any amounts owed by one

24



--------------------------------------------------------------------------------



 



party hereunder against amounts owed or claimed to be owed to such party,
whether pursuant to this Agreement or otherwise, and you and the Company shall
make all the payments provided for in this Agreement in a timely manner.
          10.12. Severability. If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
          10.13. Survival.
               10.13.1. Sections 3.5 (Indemnification), 4.5 (Payments), 4.6
(Code §280G), 8 (Restrictive Covenants), 9 (Notices) and 10 (General) shall
survive any termination of your employment by the Company for cause or your
voluntary resignation pursuant to Section 4.1 and the expiration of the Term
pursuant to Section 4.3.
               10.13.2. Sections 3.5, 4.4 (Release), 4.5, 4.6, 7.2 (Benefits
After Term), 8, 9 and 10 shall survive any termination of your employment by the
Company without cause, by you for Good Reason, or due to your disability
pursuant to Sections 4.2 or 5.
               10.13.3. If your employment continues after the Term on an
at-will basis, Sections 4.3(a), 4.3(b) and 4.3(c) shall survive the termination
of this Agreement.
          10.14. Key Definitions. The following terms are defined in this
Agreement in the places indicated:
280G Payments — Section 4.6
Additional Compensation Plans — Section 3.4
affiliate — Section 4.2.2.1
Base Salary — Section 3.1
Bonus — Section 3.2
cause — Section 4.1.1
Change In Control — Section 4.2.3
CIC Agreement — Section 4.2.3
Competitive Entity — Section 8.4
Covered Business — Section 8.4
Covered Cause Event — Section 10.6.3
Disability Date — Section 5.1

25



--------------------------------------------------------------------------------



 



Disability Period — Section 5.1
Forfeiture Event — Section 10.6.3
Good Reason — Section 4.2
Limited Vicarious Liability — Section 4.1.1
Long-term Incentive Awards — Section 3.3
Net Tax Cost — Section 10.6.4.1
Non-compete Period — Section 8.4
Other Employment — Section 4.2.2.1
Severance Period — Section 4.2.2
Target Bonus — Section 3.2
Term — Section 1
Work Product — Section 8.5
          10.15. Compliance With Section 409A. This Agreement is intended to
comply with Section 409A of the Code and will be interpreted, administered and
operated in a manner consistent with that intent. Notwithstanding anything
herein to the contrary, if at the time of your separation from service with the
Company you are a “specified employee” as defined in Section 409A of the Code
(and the regulations thereunder) and any payments or benefits otherwise payable
hereunder as a result of such separation from service are subject to
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your separation from service with the Company (or
the earliest date as is permitted under Section 409A of the Code), and the
Company will pay any such delayed amounts in a lump sum at such time. If any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(l)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References to “termination of employment”
and similar terms used in this Agreement are intended to refer to “separation
from service” within the meaning of Section 409A of the Code to the extent
necessary to comply with Section 409A of the Code. The Company shall consult
with you in good faith regarding the implementation of the provisions of this
Section 10.15; provided that

26



--------------------------------------------------------------------------------



 



neither the Company nor any of its employees or representatives shall have any
liability to you with respect to thereto.
          10.16. Entire Agreement. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter of
this Agreement and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties, including, but not limited
to, your prior employment agreement with the Company that was effective
January 1, 2010.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

            TIME WARNER CABLE INC.
      By:   /s/ Tomas Mathews         TOMAS MATHEWS         EXECUTIVE VICE
PRESIDENT,
HUMAN RESOURCES        Agreed to by:

EXECUTIVE
      /s/ Robert D. Marcus       ROBERT D. MARCUS           

27



--------------------------------------------------------------------------------



 



ANNEX A
RELEASE
     Pursuant to the terms of the Employment Agreement made as of
                    , between TIME WARNER CABLE INC. (the “Company”) and the
undersigned (the “Agreement”), and in consideration of the payments made to me
and other benefits to be received by me pursuant thereto, 1, [Name], being of
lawful age, do hereby release and forever discharge the Company and any
successors, subsidiaries, affiliates, related entities, predecessors, merged
entities and parent entities and their respective officers, directors,
shareholders, employees, benefit plans, benefit plan administrators, trustees,
and fiduciaries, agents, attorneys, insurers, representatives, affiliates,
successors and assigns from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), which in any way relate
to or arise out of my employment with the Company or any of its subsidiaries or
the termination of such employment, which I may now or hereafter have under any
federal, state or local law, regulation or order, including without limitation,
Claims under the Age Discrimination in Employment Act (with the exception of
Claims that may arise after the date I sign this Release), Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Worker Adjustment
Retraining and Notification Act, the Employee Retirement Income Security Act,
the New York State Human Rights Law, the New York City Human Rights Law (each as
amended through and including the date of this Release); as well as any other
claims under state contract or tort law, including, but not limited to, claims
for employment discrimination, wrongful termination, constructive termination,
violation of public policy, breach of any express or implied contract, breach of
any implied covenant, fraud, intentional or negligent misrepresentation,
emotional distress, slander, and invasion of privacy; provided, however, that
the execution of this Release shall not prevent the undersigned from bringing a
lawsuit against the Company to enforce its obligations under the Agreement or
any Claims related to the post-termination of employment vesting of any equity
awards or other long-term incentive compensation held by me or granted to me by
the Company that are scheduled to vest subsequent to my termination of
employment pursuant to Section 7.2(b) or (c); provided further, that the
execution of this Release does not release any rights I may have against the
Company for indemnification under the Agreement or any other agreement, plan or
arrangement.
               I acknowledge that I have been given at least forty-five
(45) days from the day I received a copy of this Release to sign it and that I
have been advised to consult an attorney. 1 understand that I have the right to
revoke my consent to this Release for seven (7) days following my signing. This
Release shall not become effective or enforceable until the expiration of the
seven-day period following the date it is signed by me.
               I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE GIVING
UP VALUABLE LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE
SIGNING. I further state that I have read this document and the Agreement
referred to herein, that I know the contents of both and that I have executed
the same as my own free act.
          WITNESS my hand this                      day of                     ,
___
 

28



--------------------------------------------------------------------------------



 



Annex B
Incentive Compensation Forfeiture and Repayment
     As provided for in Section 10.6.3 of this Employment Agreement, and unless
otherwise determined by the Company’s Board or a committee thereof, if the Board
or a committee thereof determines that a Forfeiture Event has occurred, the
options (“Options”) or other equity-based awards (“Other Equity Awards”), or
other long-term incentive compensation, in all cases subject to Section 10.6.3
shall be subject to the following forfeiture and repayment conditions, at the
discretion of the Board or a committee thereof, to which you, by accepting such
Options, Other Equity Awards, or other long-term incentive compensation, hereby
agree:
(1) The unexercised portion of the Options and any Other Equity Awards, and any
other long-term incentive compensation, in all cases not otherwise settled or
paid (in each case, both unvested and vested, if any) will immediately be
forfeited and canceled without payment upon the occurrence of the Forfeiture
Event; and
(2) You will be obligated to repay to the Company, by certified check, within
sixty (60) days after written demand is made therefore by the Company (the
“Notice Date”), an amount equal to (A) the total amount of Award Gain (as
defined herein) realized by you upon each exercise of Options and the value you
have received with respect to any settlement or payment in connection with any
Other Equity Awards, or any other long-term incentive compensation, in each case
during the “Forfeiture Period” (as defined below), and (B) the fair market value
of all Other Equity Awards awarded to you or which have become vested, in each
case during the Forfeiture Period. Notwithstanding the foregoing, you may
satisfy your repayment obligations with respect to amounts owed pursuant to
sub-clauses (A) and (B) by returning the applicable Options or Other Equity
Awards, or the equity acquired upon exercise of such Options or the vesting of
such Other Equity Awards to the Company. “Award Gain” shall mean the product of
(x) the fair market value per share of stock at the date of such Option exercise
or exercise of Other Equity Awards (without regard to any subsequent change in
the market price of such share of stock) minus the exercise price times (y) the
number of shares as to which the Options and Other Equity Awards were exercised
at that date. The “Forfeiture Period” means (i) if your employment is terminated
as a result of a Covered Cause Event, the three-year period prior to your
termination of employment, or (ii) if your employment is terminated for a reason
other than Cause, but the Company determines within 12 months of such
termination of employment that you engaged in acts or omissions during your
prior employment that would have resulted in your termination for a Covered
Cause Event, the final three years of your employment and any time after such
termination of employment, provided that clause (ii) shall not be applicable if
the Company’s determination regarding the Covered Cause Event occurs after a
Change In Control and the termination of your employment occurs within the
12 months prior to or 24 months following a Change In Control.
(3) The repayment obligations described in this Annex B shall be subject to
Sections 10.6.4.1 and 10.6.4.2.

29